                Case 18-12491-CSS              Doc 1792        Filed 03/25/20         Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

--------------------------------- x
                                        :
In re:                                  :                       Chapter 11
                                        :
Promise Healthcare Group, LLC, et al.,1 :                       Case No. 18-12491 (CSS)
                                        :
                     Debtors.           :                       (Jointly Administered)
                                        :
--------------------------------- x

                                         AFFIDAVIT OF SERVICE

       I, Andrew Q. Chan, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        At my direction and under my supervision, employees of Prime Clerk caused Notices of
Transfer of Claim based on Official Form 2100A, to be served via First Class Mail on the date
and upon the Transferor and Transferee, as set forth on the Claim Transfer Service List attached
hereto as Exhibit A.




                                [Remainder of page intentionally left blank]




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), : Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The
Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare,
LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health
Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the
Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for
the Debtors, solely for purposes of notices and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
Case 18-12491-CSS   Doc 1792   Filed 03/25/20   Page 2 of 4
Case 18-12491-CSS   Doc 1792   Filed 03/25/20   Page 3 of 4




                       Exhibit A
                     Case 18-12491-CSS            Doc 1792       Filed 03/25/20     Page 4 of 4


                                                         Exhibit A
                                                Claim Transfer Service List
                                 Served via First Class Mail on the Date Set Forth Below




   Docket #                   Transferor                             Transferee              Date of Service
                    Woundkair Concepts, Inc                   CRG Financial LLC
                    12101 Bella Italia Drive #A            Attn: Allison R. Axenrod
     1750                                                                                    March 5, 2020
                      Fort Worth, TX 76126                      100 Union Ave
                                                              Cresskill, NJ 07626




In re: Promise Healthcare Group, LLC, et al.
Case No. 18-12491 (CSS)                                Page 1 of 1
